UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6083 Name of Registrant: Vanguard Ohio Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) Ohio (95.4%) Akron OH BAN 1.125% 12/8/11 3,000 3,012 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.190% 3/1/11 LOC 850 850 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.190% 3/1/11 LOC 4,850 4,850 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.310% 3/7/11 (12) 9,315 9,315 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.310% 3/7/11 (12) 7,800 7,800 Avon OH BAN 1.500% 5/11/11 2,840 2,845 Avon OH BAN 1.250% 7/21/11 2,845 2,852 Avon OH Local School District BAN 1.125% 12/14/11 1,255 1,259 Beachwood OH BAN 1.500% 8/11/11 3,000 3,011 Butler County OH BAN 0.650% 8/4/11 4,500 4,500 1 Cincinnati OH City School District GO TOB VRDO 0.260% 3/7/11 12,365 12,365 Cincinnati OH Water System Revenue 5.500% 6/1/11 (Prere.) 1,380 1,398 Cleveland OH Airport System Revenue VRDO 0.260% 3/7/11 LOC 6,170 6,170 Cleveland OH Water BAN 2.000% 7/28/11 4,000 4,020 1 Cleveland OH Water Works Revenue TOB VRDO 0.260% 3/7/11 10,150 10,150 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.240% 3/7/11 7,300 7,300 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.240% 3/7/11 11,300 11,300 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.230% 3/7/11 LOC 2,750 2,750 Columbus OH City School District BAN 2.000% 12/1/11 3,000 3,035 1 Columbus OH City School District School Facilities Construction & Improvement GO TOB VRDO 0.290% 3/7/11 LOC 10,230 10,230 Columbus OH GO 5.000% 9/1/11 5,000 5,116 1 Columbus OH GO TOB VRDO 0.260% 3/7/11 4,360 4,360 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 LOC 3,700 3,700 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 LOC 21,335 21,335 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 LOC 6,380 6,380 1 Columbus OH Regional Airport Authority Airport Revenue TOB VRDO 0.260% 3/7/11 LOC 3,435 3,435 1 Columbus OH Sewer Revenue TOB VRDO 0.250% 3/7/11 4,975 4,975 Columbus OH Sewer Revenue VRDO 0.230% 3/7/11 6,530 6,530 Cuyahoga County OH BAN 1.500% 5/12/11 5,000 5,006 Cuyahoga County OH GO 5.000% 12/1/11 2,875 2,973 Cuyahoga County OH Housing Revenue VRDO 0.220% 3/7/11 LOC 6,935 6,935 Cuyahoga Falls OH BAN 1.250% 12/8/11 2,880 2,890 Deerfield Township OH BAN 1.500% 11/8/11 2,250 2,263 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.250% 3/7/11 LOC 15,080 15,080 Franklin County OH Hospital Facilities Revenue (Holy Cross Health System) VRDO 0.250% 3/7/11 5,500 5,500 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.250% 3/7/11 4,000 4,000 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.250% 3/7/11 3,000 3,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.260% 3/7/11 2,700 2,700 Green City OH BAN 1.500% 7/7/11 5,750 5,768 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.260% 3/7/11 LOC 3,450 3,450 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,355 1,404 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,000 1,037 Jackson OH City School District GO 5.250% 6/1/11 (Prere.) 3,000 3,036 Kent OH BAN 1.250% 10/12/11 1,270 1,274 Lake County OH BAN 1.500% 7/6/11 2,500 2,507 Lake County OH BAN 1.000% 8/4/11 1,450 1,453 1 Lakewood OH City School District GO TOB VRDO 0.310% 3/7/11 (4) 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.260% 3/7/11 34,640 34,640 Lorain County OH BAN 2.000% 3/18/11 1,700 1,701 Lorain County OH BAN 1.500% 3/21/11 2,625 2,626 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.260% 3/7/11 (4) 10,200 10,200 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.360% 3/7/11 (4) 10,500 10,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.360% 3/7/11 (4) 10,000 10,000 Lorain County OH Hospital Facilities Revenue (EMH Regional Medical Center) VRDO 0.260% 3/7/11 LOC 5,670 5,670 Lorain County OH Hospital Facilities Revenue (EMH Regional Medical Center) VRDO 0.260% 3/7/11 LOC 4,300 4,300 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.250% 3/7/11 LOC 1,845 1,845 Mason OH BAN 1.250% 3/10/11 2,000 2,001 2 Mason OH BAN 1.500% 6/29/11 2,000 2,007 Mason OH City School District BAN 2.000% 2/1/12 2,600 2,636 Miami University of Ohio General Receipts Revenue 2.000% 9/1/11 2,925 2,947 Miamisburg OH City School District BAN 1.500% 7/20/11 3,000 3,009 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 3/7/11 5,300 5,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.270% 3/7/11 5,235 5,235 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.310% 3/7/11 (4) 4,995 4,995 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.310% 3/7/11 (4) 6,970 6,970 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.230% 3/7/11 11,300 11,300 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) VRDO 0.250% 3/7/11 LOC 9,935 9,935 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.320% 3/7/11 (13) 8,000 8,000 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.260% 3/7/11 LOC 6,500 6,500 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.260% 3/7/11 4,995 4,995 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.230% 3/7/11 LOC 4,000 4,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.230% 3/7/11 LOC 10,650 10,650 Ohio Building Authority Revenue (Facilities Art Building) 5.500% 4/1/11 (Prere.) 1,585 1,592 Ohio Building Authority Revenue (Facilities Art Building) 5.500% 4/1/11 (Prere.) 1,500 1,507 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (Prere.) 1,305 1,344 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (Prere.) 1,380 1,421 Ohio Common Schools GO VRDO 0.220% 3/7/11 17,805 17,805 Ohio GO 5.000% 9/15/11 5,715 5,858 Ohio GO VRDO 0.200% 3/7/11 3,000 3,000 Ohio GO VRDO 0.200% 3/7/11 2,000 2,000 Ohio GO VRDO 0.220% 3/7/11 1,900 1,900 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/11 1,000 1,019 1 Ohio Higher Education GO TOB VRDO 0.250% 3/7/11 11,355 11,355 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.340% 4/6/11 5,000 5,000 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.260% 3/7/11 6,225 6,225 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 3/1/11 3,200 3,200 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.270% 3/7/11 LOC 3,200 3,200 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.250% 3/7/11 3,500 3,500 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.320% 3/7/11 LOC 3,200 3,200 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.250% 3/7/11 LOC 6,255 6,255 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.230% 3/7/11 LOC 3,310 3,310 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.230% 3/7/11 LOC 600 600 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 3/1/11 1,070 1,070 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 3/1/11 165 165 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.260% 3/7/11 6,745 6,745 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.260% 3/7/11 4,395 4,395 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.330% 3/7/11 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.330% 3/7/11 3,205 3,205 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.250% 3/7/11 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.260% 3/7/11 12,400 12,400 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.260% 3/7/11 9,040 9,040 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.260% 3/7/11 3,500 3,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.260% 3/7/11 11,530 11,530 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.260% 3/7/11 7,500 7,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.280% 3/7/11 5,000 5,000 Ohio Infrastructure Improvement GO VRDO 0.200% 3/7/11 4,300 4,300 Ohio State University CP 0.330% 3/8/11 8,200 8,200 Ohio State University CP 0.360% 7/12/11 6,000 6,000 Ohio State University CP 0.360% 7/14/11 11,045 11,045 Ohio State University General Receipts Revenue VRDO 0.220% 3/7/11 7,675 7,675 Ohio State University General Receipts Revenue VRDO 0.230% 3/7/11 1,500 1,500 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.260% 3/7/11 15,615 15,615 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 3/1/11 LOC 15,550 15,550 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 3/1/11 LOC 2,500 2,500 1 Olentangy OH School District GO TOB VRDO 0.250% 3/7/11 LOC 4,855 4,855 Oregon OH BAN 2.000% 9/7/11 3,630 3,654 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 7,000 7,242 South Euclid OH BAN 1.500% 9/28/11 1,750 1,760 Strongsville OH BAN 1.500% 11/3/11 2,500 2,517 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.)VRDO 0.250% 3/7/11 5,500 5,500 University of Cincinnati Ohio General Receipts BAN 1.500% 5/12/11 4,000 4,000 University of Cincinnati Ohio General Receipts BAN 2.000% 12/16/11 6,900 6,982 University of Toledo Ohio General Receipts Revenue 5.250% 6/1/11 (Prere.) 1,080 1,093 University of Toledo Ohio General Receipts Revenue VRDO 0.240% 3/1/11 LOC 17,460 17,460 Upper Arlington OH City School District TAN 1.000% 6/23/11 1,475 1,476 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.230% 3/7/11 LOC 3,385 3,385 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.230% 3/7/11 LOC 3,720 3,720 Westerville OH City School District GO 5.500% 6/1/11 (Prere.) 1,225 1,241 Westlake OH BAN 1.250% 4/21/11 4,275 4,280 Puerto Rico (5.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 5,000 5,227 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 1,000 1,046 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 24,400 24,400 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 3/7/11 7,875 7,875 Total Tax-Exempt Municipal Bonds (Cost $756,845) Total Investments (100.5%) (Cost $756,845) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $236,810,000, representing 31.5% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. Ohio Tax-Exempt Money Market Fund TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Ohio Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.8%) Ohio (98.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.250% 3/7/11 LOC 6,900 6,900 Akron OH GO 5.500% 12/1/11 (Prere.) 1,315 1,365 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 (14) 6,300 6,229 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,000 4,072 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 9,625 8,784 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.190% 3/1/11 LOC 1,250 1,250 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 3,000 3,171 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/23 4,000 4,091 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/24 1,215 1,230 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 18,600 17,625 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.750% 2/15/39 (12) 4,500 4,566 Amherst OH Exempt Village School District GO 5.750% 12/1/11 (Prere.) 1,300 1,352 Amherst OH Exempt Village School District GO 5.750% 12/1/11 (Prere.) 1,300 1,352 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 1,834 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 1,805 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 5,410 4,044 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 1,325 953 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 2,500 1,710 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 2,750 1,887 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,760 3,820 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 2,500 1,818 Butler County OH GO 5.250% 12/1/12 (Prere.) 1,655 1,805 Butler County OH GO 5.250% 12/1/12 (Prere.) 1,570 1,713 Butler County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center Project) 5.000% 5/15/31 (14) 5,000 4,611 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 2,500 2,182 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 2,500 2,093 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,291 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 1,080 1,121 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 950 986 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 805 836 Canal Winchester OH Local School District GO 5.000% 6/1/15 (Prere.) 3,030 3,434 Cincinnati OH City School District COP 5.000% 12/15/23 (4) 1,620 1,702 Cincinnati OH City School District COP 5.000% 12/15/32 (4) 8,000 8,015 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 5,879 Cincinnati OH City School District GO 5.250% 12/1/28 (14) 4,000 4,283 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 3,705 3,940 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,168 1 Cincinnati OH City School District GO TOB VRDO 0.400% 3/7/11 LOC 2,785 2,785 1 Cincinnati OH City School District GO TOB VRDO 0.400% 3/7/11 LOC 2,280 2,280 Cincinnati OH Economic Development Revenue (Baldwin 300 Project) 4.875% 11/1/38 7,870 7,112 Cleveland OH GO 5.000% 10/1/21 (2) 2,920 3,069 Cleveland OH GO 5.500% 10/1/22 (2) 3,870 4,383 Cleveland OH Income Tax Revenue 5.000% 10/1/29 (12) 7,180 7,261 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,257 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 1,749 Cleveland OH State University Revenue 5.250% 6/1/19 (14) 2,825 3,000 Cleveland OH State University Revenue 5.000% 6/1/30 (14) 3,000 3,001 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 9,635 10,994 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/18 6,000 6,693 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 6,657 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.240% 3/7/11 2,700 2,700 Columbus OH City School District GO 4.500% 12/1/29 3,000 2,868 Columbus OH City School District GO 4.750% 12/1/33 7,000 6,699 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/22 1,545 1,693 2 Columbus OH GO 5.000% 6/1/18 8,000 9,294 Columbus OH GO 5.000% 6/1/19 8,000 9,295 Columbus OH Sewer Revenue 5.000% 6/1/28 4,005 4,163 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/19 7,000 7,816 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,177 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 1/1/32 10,000 10,070 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.002% 3/1/11 2,800 2,800 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.750% 3/1/11 2,180 2,180 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.500% 8/15/22 1,750 1,723 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 9,080 7,161 Fairborn OH City School District School Improvement GO 5.500% 12/1/16 (14) 1,840 1,904 Fairborn OH City School District School Improvement GO 5.375% 12/1/20 (14) 1,200 1,239 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 3,000 3,105 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,750 2,638 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 4.750% 11/1/28 1,500 1,413 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.000% 11/1/34 1,500 1,379 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.240% 3/7/11 4,100 4,100 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,238 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,601 Gallia County OH Hospital Facilities Revenue (Holzer Medical Center Project) 5.125% 10/1/13 (2) 2,000 2,003 Gallia County OH Local School District GO 5.000% 12/1/30 (4) 5,000 4,938 Gallia County OH Local School District GO 5.000% 12/1/33 (4) 3,500 3,326 Gallipolis OH City School District (School Facilities Construction & Improvement) GO 5.000% 12/1/30 (14) 4,040 4,045 Garfield Heights OH City School District School Improvement GO 5.500% 12/15/11 (Prere.) 1,640 1,707 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,412 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,407 Greene County OH Sewer System Revenue 5.000% 12/1/22 (4) 4,470 4,700 Greene County OH Sewer System Revenue 5.000% 12/1/23 (4) 4,695 4,886 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/20 (14) 1,185 1,282 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/21 (14) 1,245 1,336 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/23 (14) 1,380 1,487 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/24 (14) 185 199 Hamilton County OH Economic Development Revenue (King Highland Community Urban Redevelopment Corp. - University of Cincinnati Lessee Project) 5.250% 6/1/28 (14) 7,290 7,430 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.500% 5/15/19 (14) 2,865 2,968 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital) 5.500% 5/15/20 (14) 3,020 3,118 Hamilton County OH Sales Tax Revenue 5.000% 12/1/25 (2) 5,000 5,065 Hamilton County OH Sales Tax Revenue 5.000% 12/1/26 (2) 5,000 5,037 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 (4) 9,900 9,770 Hamilton County OH Sewer System Revenue 5.000% 12/1/31 (14) 5,300 5,366 Hamilton OH City School District GO 5.000% 12/1/28 (4) 5,000 5,048 Hamilton OH City School District GO 5.000% 12/1/34 (4) 2,250 2,192 Highland OH Local School District School Improvement GO 5.750% 12/1/11 (Prere.) 1,510 1,572 Hilliard OH School District GO 5.250% 12/1/16 (14) 2,000 2,088 Hilliard OH School District GO 5.000% 12/1/27 (14) 2,895 2,900 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 4,825 4,345 Indian Hill OH Exempt Village School District Hamilton County GO 5.500% 12/1/11 (Prere.) 1,295 1,346 Logan Hocking OH Local School District GO 5.500% 12/1/11 (Prere.) 1,675 1,740 Lorain County OH GO 5.500% 12/1/12 (Prere.) 1,500 1,627 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,629 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.400% 10/1/21 4,000 4,088 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 5,000 4,694 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.360% 3/7/11 (4) 2,780 2,780 Lucas County OH GO 5.000% 10/1/40 1,500 1,468 Lucas County OH Hospital Revenue 5.000% 11/15/38 5,000 4,408 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.625% 11/15/15 (2) 2,500 2,518 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.625% 11/15/17 (2) 2,075 2,089 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,117 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,000 2,006 Mad River OH Local School District GO 5.750% 12/1/12 (Prere.) 1,195 1,303 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,095 2,426 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,035 2,356 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,140 2,478 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/31 (10) 2,720 2,618 Medina OH School District COP 5.250% 12/1/37 (12) 7,210 7,222 Miami University of Ohio General Receipts Revenue 5.250% 12/1/20 (2) 2,000 2,137 Middletown OH City School District GO 5.000% 12/1/23 (4) 5,345 5,607 Milford OH Exempt Village School District School Improvement GO 6.000% 12/1/11 (Prere.) 1,425 1,486 Milford OH Exempt Village School District School Improvement GO 6.000% 12/1/11 (Prere.) 1,600 1,668 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/30 7,630 7,392 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/39 5,000 4,610 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 10/1/41 (4) 5,000 4,577 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.260% 3/7/11 2,400 2,400 New Albany Plain OH Local School District GO 5.500% 6/1/12 (Prere.) 500 531 New Albany Plain OH Local School District GO 5.500% 12/1/17 (3) 675 706 Nordonia Hills OH Local School District GO 0.000% 12/1/11 (2) 1,200 1,191 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.625% 6/1/18 7,000 7,460 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 (14) 6,000 6,453 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,013 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,000 3,039 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) 5.700% 8/1/20 6,000 6,185 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 7,000 7,052 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,126 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,176 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,408 Ohio Common Schools GO 5.000% 6/15/24 8,000 8,296 Ohio Conservation Projects GO 5.000% 9/1/19 3,880 4,438 Ohio GO 5.000% 8/1/14 3,000 3,351 Ohio GO 5.500% 11/1/14 4,185 4,771 Ohio GO 5.000% 9/15/15 3,695 4,187 Ohio GO 5.000% 9/15/18 5,000 5,754 Ohio GO 5.000% 8/1/19 6,000 6,864 Ohio GO 5.000% 9/15/19 5,000 5,743 Ohio GO 5.500% 9/15/19 4,150 4,901 Ohio GO 5.000% 8/1/20 2,870 3,284 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 3,853 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/27 (2) 2,115 2,091 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 4,947 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 4,982 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,436 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 3/1/11 3,255 3,255 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.500% 11/1/11 (Prere.) 1,000 1,045 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,815 1,885 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,000 1,018 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) 5.000% 4/1/32 3,415 3,175 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/41 4,500 4,182 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/44 3,500 3,131 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/33 5,000 5,017 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) 5.000% 5/1/26 5,025 4,998 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/16 (2) 1,795 1,833 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,000 2,115 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 5/1/28 5,000 5,246 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/35 1,500 1,357 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/40 6,500 5,791 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,500 6,499 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 3/1/11 285 285 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 3/1/11 9,165 9,165 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/17 1,000 1,055 Ohio Hospital Revenue (University Hospitals Health System Inc.) 6.750% 1/15/39 5,000 5,133 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 20,500 17,967 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 5,000 5,147 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 1,810 1,836 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 4,770 4,870 Ohio Housing Finance Agency Single Family Mortgage Revenue 4.000% 11/1/25 1,000 926 Ohio Housing Finance Agency Single Family Mortgage Revenue 4.125% 11/1/28 1,000 899 Ohio Infrastructure Improvement GO 5.000% 8/1/16 9,570 10,936 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 3,976 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,691 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/12 (2) 1,000 1,056 Ohio State University General Receipts Revenue 5.250% 6/1/13 (Prere.) 2,455 2,688 Ohio State University General Receipts Revenue 5.000% 12/1/16 5,365 6,131 Ohio State University General Receipts Revenue 5.000% 12/1/17 10,000 11,438 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,600 1,803 Ohio State University General Receipts Revenue 5.250% 6/1/23 545 579 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,500 2,613 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/24 (14) 5,000 5,433 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,089 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/27 2,000 2,129 Ohio Water Dev. Auth. PCR 5.500% 6/1/21 5,135 6,154 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/19 2,115 2,442 Ohio Water Development Authority Fresh Water Revenue 5.500% 6/1/23 1,225 1,442 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/23 1,115 1,316 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,940 2,176 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 1,965 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/20 3,180 3,749 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 520 566 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.500% 6/1/22 1,505 1,804 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.500% 6/1/23 2,155 2,585 Olentangy OH Local School District GO 5.500% 6/1/12 (Prere.) 1,200 1,273 Olentangy OH Local School District GO 5.500% 12/1/16 (4) 30 32 Olentangy OH Local School District GO 5.000% 12/1/30 (4) 3,765 3,836 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.250% 6/1/14 (Prere.) 1,400 1,587 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 2,750 3,138 Richland County OH GO 6.950% 12/1/11 (2) 160 161 Richland County OH GO 5.400% 12/1/15 (2) 1,120 1,125 Rocky River OH City School District GO 5.375% 12/1/17 2,200 2,453 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,000 9,805 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 9,000 8,806 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 5,000 4,853 Sugarcreek OH Local School District GO 5.250% 12/1/13 (Prere.) 1,215 1,357 Summit County OH Sanitary Sewer System Improvement GO 5.500% 12/1/11 (Prere.) 1,015 1,064 Tallmadge OH City School District GO 5.000% 12/1/28 (4) 3,030 3,075 Teays Valley OH Local School District GO 5.000% 12/1/27 (14) 3,040 3,134 Tri Valley OH Local School District GO 5.500% 12/1/16 (14) 1,255 1,423 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 2,009 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,114 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,000 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 (4) 2,000 1,963 University of Cincinnati Ohio General Receipts Revenue 5.750% 6/1/11 (Prere.) 1,285 1,316 University of Cincinnati Ohio General Receipts Revenue 5.750% 6/1/11 (Prere.) 1,500 1,536 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,108 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,093 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 512 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 508 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/28 (14) 5,000 5,045 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,068 University of Toledo Ohio General Receipts Revenue VRDO 0.240% 3/1/11 LOC 800 800 Woodridge OH School District GO 6.800% 12/1/14 (2) 1,245 1,364 Wooster OH School District GO 0.000% 12/1/11 (4) 2,315 2,297 Puerto Rico (2.1%) Puerto Rico GO 5.500% 7/1/20 (14) 1,600 1,645 Puerto Rico GO 5.500% 7/1/29 1,500 1,451 Puerto Rico GO 5.000% 7/1/34 740 636 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 3,400 3,874 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/20 (4) 2,500 2,525 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,005 3,144 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 995 1,041 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 305 376 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 2,500 2,598 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/17 2,000 2,082 Total Tax-Exempt Municipal Bonds (Cost $857,665) Total Investments (100.8%) (Cost $857,665) Other Assets and Liabilities-Net (-0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $19,695,000, representing 2.3% of net assets. 2 Securities with a value of $813,000 have been segregated as initial margin for open futures contracts. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. Ohio Long-Term Tax-Exempt Fund PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Ohio Long-Term Tax-Exempt Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
